951 F.2d 362
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James M. TIMMONS, Plaintiff-Appellant,v.The CITY OF BELLEVUE;  The Bellevue Police Dept.;  RoyGleason, Jane Doe Gleason, husband and wife, and theirmarital community;  John Hansen, Jane Doe Hansen, husbandand wife, and their marital community;  Al Paolozzi, JaneDoe Paolozzi, husband and wife, and their marital community,Defendants-Appellees.
No. 90-35902.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 3, 1991.*Decided Dec. 19, 1991.

ORDER*
Before EUGENE A. WRIGHT, DAVID R. THOMPSON and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The order of the district court granting defendants-appellees' motion for summary judgment is affirmed for the reasons set forth by the district court in its memorandum decision dated September 20, 1990.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3